[J-56-2020]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   :   No. 54 MAP 2019
                                                :
                     Appellee                   :   Appeal from the Order of the
                                                :   Superior Court dated December 19,
                                                :   2018 at No. 3109 EDA 2017
              v.                                :   Affirming the PCRA Order of the
                                                :   Montgomery County Court of
                                                :   Common Pleas, Criminal Division,
TRISTAN STAHLEY,                                :   dated August 28, 2017 at No. CP-
                                                :   46-CR-0005026-2013.
                     Appellant                  :
                                                :   SUBMITTED: May 29, 2020



                                        ORDER



PER CURIAM                                             DECIDED: February 23, 2022

      AND NOW, this 23rd day of February, 2022, the appeal is DISMISSED as having

been improvidently granted.

      Justice Brobson did not participate in the consideration or decision of this matter.